
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1450
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2010
			Mr. Edwards of Texas
			 submitted the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Congratulating the Texas A&M University
		  Aggies for winning the men’s and women’s NCAA Division I Outdoor Track and
		  Field Championship.
	
	
		Whereas, on June 12, 2010, the Texas A&M University
			 Aggies won the men's and women's NCAA Division I Outdoor Track and Field
			 Championship in Eugene, Oregon, at Hayward Field;
		Whereas the Texas A&M women amassed 72 points, winning
			 the meet by 15 points over runner-up Oregon's 57;
		Whereas the Aggie men scored 55, just 1 point ahead of the
			 Florida Gators, who had 54;
		Whereas Texas A&M had a squad of 28 dedicated athletes
			 in Eugene, Oregon, including Texas A&M sprinters Jessica Beard and Curtis
			 Mitchell who were selected Track Athletes of the Year in the south-central
			 region of the United States;
		Whereas the Aggies have won consecutive national
			 championships under the leadership of head coach Pat Henry;
		Whereas head coach Pat Henry is the only coach to sweep
			 the men's and women's titles in the same year and he has now done it 4 times;
		Whereas Aggie head coach Pat Henry earned men's and
			 women's Head Coach of the Year honors while Assistant Coach of the Year honors
			 were awarded to A&M assistant coaches Vince Anderson and Jim
			 VanHootegem;
		Whereas this season, both Aggie squads were first in
			 national team rankings for much of the season and won the Big 12 Indoor, the
			 NCAA Indoor, Texas Relays, and the Big 12 Outdoor; and
		Whereas the Texas A&M University’s men and women’s
			 track team have brought pride and honor to the State of Texas: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)congratulates the Texas A&M University
			 track team and the university's athletes, coaches, faculty, students, and
			 alumni on the winning of the 2010 NCAA Division I Outdoor Track and Field
			 Championship; and
			(2)recognizes Texas
			 A&M University for its excellence as an institution of higher education.
			
